Citation Nr: 0020323	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for disability manifested 
by memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, from January 1980 to January 1982, and from 
November 1990 to April 1991.  He had active service in the 
Southwest Asia theater in support of Operations Desert Shield 
and Desert Storm from December 1990 to April 1991.

In January 1999, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for skin rashes, 
blood clots in the nose with shortness of breath, heart 
problems, and hepatitis, including as due to an undiagnosed 
illness.  The issue of entitlement to service connection for 
disability manifested by memory loss, to include as due to an 
undiagnosed illness, was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, for additional development, to include appropriate 
VA examinations of the veteran.  The case is again before the 
Board for adjudication.


FINDING OF FACT

The claim for service connection for disability manifested by 
memory loss, to include as due to undiagnosed illness, is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for disability manifested by 
memory loss, to include as due to undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's January 1999 remand, VA psychiatric 
and neurological examinations were conducted in May 1999 and 
it was recommended that the veteran undergo further 
neuropsychological testing.  The veteran failed to report for 
VA neuropsychological testing scheduled in January and 
February 2000 without explanation.  When a veteran fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (1999).  


Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). 

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.317 (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

The veteran's service medical records show no complaints, 
findings or diagnosis of memory loss, and there is no other 
contemporaneous medical evidence of chronic disability. 

Post-service VA and private medical records prior to February 
1995 do not contain any complaints, findings, or diagnosis of 
memory loss.  The veteran complaints on VA examination in 
February 1995 included memory loss.  General neurologic and 
psychiatric examinations were considered normal and no memory 
loss was diagnosed.  

On VA psychiatric examination in May 1999, the veteran said 
that he had had memory problems since his return from the 
Persian Gulf and had to write things down so he did not 
forget them.  He said that he worked full-time as a plant 
manager for Sand and Burgess Company.  According to the 
examiner, there was no impairment of thought process or 
thought disorder.  The veteran understood questions well and 
answered them the best that he could.  He was oriented to 
time, place, and person.  He was able to tell the day, date, 
month, season, year, state, county, town, and where he was.  
He was also able to recall three objects in three minutes and 
to give serial 7's.  His attention span was adequate.  The 
examiner noted that a mini-mental status evaluation was 
normal and concluded that the veteran did not have a 
diagnosable psychiatric illness; the examiner recommended 
complete neuropsychological testing.

On VA neurologic examination in May 1999, the veteran 
complaints included intermittent short-term memory loss.  He 
said that it appeared to occur most often later in the day, 
which was also a time that he noticed headaches and "mental 
fatigue."  He indicated that he had difficulty learning and 
retaining new information, including learning some of the new 
techniques required to use his computer at work.  On physical 
examination, the veteran answered questions appropriately and 
appeared to have a pretty good memory for events of his 
medical history, although the exact dates were not always 
known to him.  No neurologic abnormality was noted.  The 
diagnoses included subjective complaints of memory loss.  
Psychometric testing was recommended.  

The Board notes that the service medical records are negative 
for memory loss and the initial post-service complaint of 
memory loss is not until VA examination in February 1995.  
The claim fails to meet the well groundedness standard of 
VAOPGCPREC 04-99 because VA examinations in May 1999 did not 
find any clinical evidence of neurologic or psychiatric 
disability and no objective evidence of memory loss.  The 
Board must therefore find that the claim lacks objective 
evidence of a chronic disability caused by memory loss that 
is at least 10 percent or more disabling during the specified 
period.  The claim for service connection for disability 
manifested by memory loss must therefore be denied as not 
well grounded. 


	(CONTINUED ON NEXT PAGE)

ORDER

In the absence of evidence of a well-grounded claim, service 
connection disability manifested by memory loss, to include 
as due to an undiagnosed illness, is denied.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

